DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 18-34 were pending and were rejected in the previous office action. 
Claims 18, 23 and 34 were amended and claims 19-22 and 31 were canceled. 
Claims 18, 23-30, and 32-34 remain pending and are examined in this office action. 

Response to Arguments
35 USC § 112(a) Rejection: 
Claims 18-20, 22, and 24-25 were previously rejected under § 112(a). Claims 19-22 have been canceled. Applicant’s arguments with respect to the § 112(a) rejections of the remaining claims 18 and 24-25 (pgs. 5-6 of remarks filed 7/12/2022) have been fully considered and they are persuasive. 
Independent claim 18 has been amended such that it no longer recites a single means associated with a single function but instead recites a combination of elements with the node performing additional functions. 
35 USC § 112(b) Rejection: 
Claims 18-20, 22, and 24-25 were previously rejected under § 112(b). Claims 19-22 have been canceled. Applicant’s arguments with respect to the previous 112(b) rejections of the remaining claims 18 and 24-25 (pgs. 5-6 of remarks) have been fully considered and they are persuasive, since independent claim 18 has been amended such that it no longer recites a single means associated with a single function that renders the intended scope of the claim indefinite. 
35 USC § 101 Rejection: 
Claims 18-34 were previously rejected under § 101 as being directed to an abstract idea without significantly more. Claims 19-22 and 31 have been canceled. Applicant’s arguments with respect to the § 101 rejection of the remaining claims 18, 23-30, and 32-34 (pgs. 9-14 of remarks) have been fully considered and they are persuasive. 
Applicant has amended independent claims 18 and 34 such that they are no longer directed to an abstract idea, but are instead directed to a technological system comprising a multi-node network implementing a distributed authentication protocol and in communication with other nodes for determining mobile asset availability using smart contracts. Therefore, even to any extent that determining a location could be construed as a step of an abstract idea, the claims recite a significant number of interrelated technological components such that the claims would integrate any steps involving a judicial exception into a practical application. 
Therefore the previous § 101 rejection is withdrawn. 
35 USC § 103 Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of the remaining claims 18-34 (pgs. 6-9 of remarks) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 below. Claims 19-22 and 31 are canceled. 
Please see the updated § 103 rejections of the remaining claims 18, 23-30, and 32-24 below. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“A node for implementing an asset sharing scheme…” of claim 18
“the node being configured to: interact with other nodes…” of claim 18
“the node being configured to…determine whether the mobile asset is available for being shared…” of claim 18
“the node being configured to…determine a location of the mobile asset…” of claim 18
“wherein the node is configured to not determine…” of claim 23 (to the extent that any function is even being performed) 
“wherein the node is configured to determine the location of the mobile asset…” of claims 24-25
“the node is configured to identify…” of claims 26-27
 “wherein the node is configured to provide…” of claim 28
“wherein the node is configured to determine …” of claims 29-30
 “wherein the node is configured to receive data…” of claim 32
The corresponding structure for “node” appears to be described in ¶ 0019/Fig. 1, ¶ 0026, and ¶ 0030/Fig. 3 of applicant’s published specification (US20200234390A1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 23-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110213629 A1 to Clark et al (Clark) in view of US 20180374283 A1 to Pickover et al. (Pickover), further in view of US 20190164137 A1 to Vincent, and even further in view of US 10521780 B1 to Hopkins et al. (Hopkins). 

Claim 18: Clark teaches: 
A node for implementing an asset sharing scheme (Clark: Fig. 2/¶ 0032, ¶ 0036 and Fig. 4/¶ 0063-0068 showing server for managing car sharing service) in which the asset is mobile (Clark: ¶ 0104 “The car type can include types such as compact, hybrid, pickup truck, sedan, van, SUV, and other types”), the node being configured to:

With respect to the following limitation, while Clark teaches a server system, i.e. at least a first node, in communication with vehicles nodes to implement a vehicle sharing system (Clark: Fig. 2 and ¶ 0036; also see Fig. 4 and ¶ 0063-0068 as above), Clark does not explicitly teach the interaction with other nodes to implement a distributed authentication protocol.  However, Pickover teaches: 
interact with other nodes to implement a distributed authentication protocol (Pickover: ¶ 0022 “the system 100 comprises one or more data sources 102 operatively coupled to at least one of a plurality of distributed peer computing nodes 104-1, 104-2, . . . , 104-6. The system 100 may have more or less computing nodes than the number illustrated in FIG. 1. Each computing node in the system 100 is configured to maintain a blockchain which is a cryptographically secured (via a cryptographic hash function) record or ledger of data blocks that represent respective transactions within some environment”; also see ¶ 0004 “wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle”);
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the interaction with other nodes as part of a cryptographically secured blockchain system, i.e. distributed authentication protocol of Pickover in the vehicle sharing system of Clark with a reasonable expectation of success of arriving at the claimed invention, with the motivation to facilitate “(1) lock in attribution by creating a permanent and unbreakable link between a vehicle and its transactions/traversals; (2) secure sharing of transactions/traversals with other interested parties by transferring or copying a transaction/traversal record; (3) increase visibility by helping trace where and how vehicle transactions/traversals spread through a region (i.e., by showing all locations that the vehicle has appeared and/or all of the transactions/traversals the vehicle had over time)” (Pickover: ¶ 0062).

With respect to the limitation: 
determine whether the mobile asset is available for being shared in dependence on a smart contract, 
Clark teaches the node determining whether the mobile asset is available for being shared (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 determining locations of available vehicles and ¶ 0126-0133 determining availability based on immobility near a home location), but Clark/Vincent do not explicitly teach determining the availability for being shared in dependence on a smart contract. However, Vincent teaches using a smart contract that accesses data indicating the terms of an available car hire (Vincent: ¶ 0075-0076; also see ¶ 0047-0048, ¶ 0071). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a smart contract for enabling a rental transaction for an available rental vehicle of Vincent in the vehicle sharing system of Clark/Pickover (such that the determination of an available vehicle of Clark/Pickover can be registered through a smart contract accessing data related to the vehicles) with a reasonable expectation of success of arriving at the claimed invention, with the motivation that using smart contracts to execute rental vehicle transactions would provide “an improved access solution which is extremely convenient for users to interact with. It does not require the user (e.g. renter) to physically go to a pre-determined location in order to effect or cease access” (Vincent: ¶ 0048). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




With respect to the limitation: 
wherein the smart contract is configured to access data recorded in a data corpus authenticated by the distributed authentication protocol implemented by the node and the other nodes; 
Clark teaches wherein the node is configured to determine the mobile asset is available for being shared (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 showing determining locations of available vehicles), and Pickover further teaches stored data that is authenticated by a distributed authentication protocol implemented by the node and other nodes (Pickover: ¶ 0022 “the system 100 comprises one or more data sources 102 operatively coupled to at least one of a plurality of distributed peer computing nodes 104-1, 104-2, . . . , 104-6. The system 100 may have more or less computing nodes than the number illustrated in FIG. 1. Each computing node in the system 100 is configured to maintain a blockchain which is a cryptographically secured (via a cryptographic hash function) record or ledger of data blocks that represent respective transactions within some environment”; also see ¶ 0004 “wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle) as seen above. Therefore, Clark/Pickover merely lack an explicit teaching of a smart contract that accesses stored data in a data corpus authenticated by the distributed authentication protocol. 
However, Vincent teaches using a smart contract that accesses stored data indicating the terms of an available car hire (Vincent: ¶ 0075-0076; also see ¶ 0047-0048, ¶ 0071). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a smart contract for enabling a rental transaction for an available rental vehicle of Vincent in the vehicle sharing system of Clark/Pickover (such that the determination of an available vehicle of Clark/Pickover can be registered through a smart contract accessing data related to the vehicle) with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in the limitations above. 

Clark as modified above further teaches: 
and determine a location of the mobile asset in dependence on: […] a fixed location that is stored in response to the mobile asset location in the data corpus (Clark: ¶ 0126-0133 determining vehicle location relative to fixed home location; also see ¶ 0117, ¶ 0058, ¶ 0083 showing setting home location)

With respect to the remaining limitation: 
determine a location of the mobile asset in dependence on: data that indicates whether the mobile asset is currently available for being shared, the data being recorded in the data corpus authenticated by the distributed authentication protocol; 
Clark teaches determining a location of the mobile asset in dependence on stored data indicating whether the mobile asset is currently available (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 showing determining locations of available vehicles and ¶ 0126-0133 determining vehicle is available based on immobility near home location) but Clark/Pickover/Vincent do not explicitly teach that the determination of the location is based on data that is authenticated by the distributed authentication protocol that also indicates whether the mobile asset is currently available. 
However, Hopkins teaches identifying locations of vehicles based on data stored on a blockchain indicating vehicles that are available (Hopkins: Col. 10: 12-35), wherein the blockchain data is validated by a plurality of nodes (Hopkins: Col. 11: 49 – Col. 12: 42 showing plurality of nodes used to validate/add data to blockchain; noting that as per Thesaurus.com, “validate” is a synonym for “authenticate”) and wherein the vehicles are for a carsharing/rental scheme (Hopkins: Col. 3: 66 – Col. 4: 3; also see Col. 10: 50-64). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining locations using data indicating available vehicles stored using a distributed authentication protocol implemented by a plurality of nodes (i.e. blockchain storage of data) as taught by Hopkins in the vehicle sharing system of Clark/Pickover/Vincent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, it would have been obvious to one of ordinary skill in the art to have done so with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “By employing blockchain(s) to store information, implementations leverage the security and immutability of blockchain(s) to provide secure and reliable updates to sales data, vehicle data, or other data stored on blockchain(s). Implementations also take advantage of the consensus-reaching features of blockchain(s) to ensure that the sales transaction data or other data recorded in blockchain(s) is complete, accurate, and up-to-date” (Hopkins: Col. 2: 35-43). 

Claim 23: Clark/Pickover/Vincent/Hopkins teach claim 18. Clark, as modified above, further teaches: 
wherein the fixed location is a default location associated with the asset (Clark: ¶ 0117, ¶ 0058, ¶ 0083 showing setting home location, i.e. default location; also see ¶ 0009), and the node is configured to not determine that a mobile asset that is unavailable for being shared is at its fixed location (Clark: ¶ 0124 showing “if the vehicle is currently being used 34 in accordance with a reservation and another reservation is coming up 32 (which is determined in a loop that includes 3 minute pauses 30), the system will calculate the time remaining until the current reservation is scheduled to end and pause until then (or perform a loop that includes 2 minute pauses 33). That is, the system does not engage in trying to figure out whether the location of the car is now fixed for the next borrower, as, obviously, it is not”)

Claim 24: Clark/Pickover/Vincent/Hopkins teach claim 18. With respect to the limitation: 
wherein the node is configured to determine the location of the mobile asset in dependence on data received from the mobile asset and recorded in the data corpus
While Clark teaches wherein the node is configured to determine the location of the mobile asset in dependence on data received from the mobile asset (Clark: ¶ 0134-0138 the server determines location of the car by requesting location data from an in-car device that includes a GPS to determine the location of the car) but does not explicitly teach that the data is recorded in the data corpus. However (as already discussed in claim 18 above), Pickover teaches tracking data associated with a vehicle that is recorded in a blockchain database/ledger (Pickover: ¶ 0029-0031, ¶ 0033-0035, ¶ 0048, ¶ 0062). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of the data in a blockchain database (i.e. “data corpus”) of Pickover in the vehicle sharing system of Clark/Pickover/Vincent/Hopkins with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 18 above.  

Claim 25: Clark/Pickover/Vincent/Hopkins teach claim 18. Clark, as modified above, further teaches: 
wherein the node is configured to determine the location of the mobile asset (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 showing locations of available cars; and ¶ 0134-0135 “When the system needs the location of a car, it sends a message 2506 to the device server to request the location. The device server then sends a corresponding request to the in-car device. Using, e.g., GPS, the in-car device determines its location and returns the location to the device server 2514”) responsive to a request from a user that identifies a location of that user (Clark: ¶ 0042 “The system can display to the borrower available cars in a variety of ways, such as listing the available cars closest to the borrower's home address first”; ¶ 0066 “the server 402 can receive requests to borrow cars through its communication interface 418, and can provide information regarding available cars”; also see ¶ 0087, ¶ 0101, ¶ 0106 showing determining and displaying locations of available vehicles based on search/request from a user including a location of the user)

Claim 26: Clark/Pickover/Vincent/Hopkins teach claim 25. Clark, as modified above, further teaches: 
wherein the asset sharing scheme incorporates a plurality of mobile assets (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 plurality of cars) and the node is configured to identify, responsive to the request, one or more of the plurality of mobile assets that are closest to the location of the user (Clark: ¶ 0042, ¶ 0066, ¶ 0087, ¶ 0101, ¶ 0106 showing presenting to a user in response to search/request the available cars nearby a user input location or the user’s home location) 

Claim 27: Clark/Pickover/Vincent/Hopkins teach claim 26. Clark, as modified above, further teaches: 
wherein the node is configured to identify which of the one or more mobile assets closest to the location of the user is available for sharing (Clark: at least ¶ 0042 showing “The system can display to the borrower available cars in a variety of ways, such as listing the available cars closest to the borrower's home address first. Alternatively or additionally, the listing can show the available cars that are closest to the borrower's current location, for example, if the borrower is using a smart phone or other mobile computing device that can provide current location information”; also see ¶ 0087, ¶ 01010, ¶ 0106 as cited in claim 26 above showing the same)

Claim 28: Clark/Pickover/Vincent/Hopkins teach claim 26. Clark, as modified above, further teaches: 
wherein the node is configured to provide, to the user, locations of mobile assets that are: (i) a mobile asset that is closest to the location of the user; and (ii) available for sharing (Clark: ¶ 0042 showing “The system can display to the borrower available cars in a variety of ways, such as listing the available cars closest to the borrower's home address first. Alternatively or additionally, the listing can show the available cars that are closest to the borrower's current location, for example, if the borrower is using a smart phone or other mobile computing device that can provide current location information”; also see ¶ 0087, ¶ 01010, ¶ 0106 as cited in claim 26 above showing the same for displaying available cars closest to the user)

Claim 29: Clark/Pickover/Vincent/Hopkins teach claim 18. Clark, as modified above, further teaches: 
wherein the node is configured to determine a usage fee for use of the asset (Clark: at least ¶ 0052 showing billing the borrower for the use of the car; also see ¶ 0093, ¶ 0141, ¶ 0048, and ¶ 0112) based on the determined location (Clark: ¶ 0112 “the car sharing host can maintain a parking policy in which the borrower is not allowed to return the car to a metered parking spot, even if it's after hours, nor to park the car anywhere there is street cleaning in the next 24 hours. In either case, if they do and the car gets a ticket or towed, it will be billed to the borrower”, ¶ 0047 “The system can penalize borrowers who return cars later than the end of their reserved time”, and ¶ 0048 “The system can penalize borrowers who park cars outside of the acceptable area. The system can also penalize borrowers for parking in certain locations, such as metered parking spots or streets scheduled for street cleaning within a threshold time” which as per ¶ 0126-0133 and ¶ 0134-0138 the determined location would pertain to the parking location)

Claim 30: Clark/Pickover/Vincent/Hopkins teach claim 18. Clark, as modified above, further teaches: 
wherein the node is configured to determine whether use of the asset complies with a contract (Clark: ¶ 0023 “We use the term “sharing transaction” broadly to include, for example, any agreement, contract, understanding, course of conduct, behavior, or other features involving an owner or controller of an asset (e.g., a car) allowing a borrower to use it”) based on the determined location (Clark: ¶ 0112 “the car sharing host can maintain a parking policy in which the borrower is not allowed to return the car to a metered parking spot, even if it's after hours, nor to park the car anywhere there is street cleaning in the next 24 hours. In either case, if they do and the car gets a ticket or towed, it will be billed to the borrower”, ¶ 0047 “The system can penalize borrowers who return cars later than the end of their reserved time”, and ¶ 0048 “The system can penalize borrowers who park cars outside of the acceptable area. The system can also penalize borrowers for parking in certain locations, such as metered parking spots or streets scheduled for street cleaning within a threshold time” which as per ¶ 0126-0133 and ¶ 0134-0138 the determined location would pertain to the parking location)

Claim 32: Clark/Pickover/Vincent/Hopkins teach claim 18. With respect to the limitation: 
wherein the node is configured to receive data relating to the mobile asset and record it in the data corpus
Clark teaches wherein the node is configured to receive data relating to the mobile asset (Clark: ¶ 0134-0138 the server determines location of the car by requesting location data from an in-car device that includes a GPS to determine the location of the car) but does not explicitly teach that the data is recorded in the data corpus. However (as already discussed in claim 18 above), Pickover teaches tracking data associated with a vehicle that is recorded in a blockchain database/ledger (Pickover: ¶ 0029-0031, ¶ 0033-0035, ¶ 0048, ¶ 0062). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of the data in a blockchain database (i.e. “data corpus”) of Pickover in the vehicle sharing system of Clark/Pickover/Vincent/Hopkins with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 18 above.  

Claim 33: Clark/Pickover/Vincent/Hopkins teach claim 18. With respect to the following limitation, Clark does not explicitly teach, however, Pickover teaches: 
wherein the distributed authentication protocol is a blockchain protocol (Pickover: at least ¶ 0029-0031, ¶ 0033-0035, ¶ 0048, ¶ 0062, and ¶ 0022-0026 recording the data in a distributed blockchain database and describing blockchain protocol and platform including consensus protocol wherein plurality of nodes validate each block)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of vehicle location and other vehicle information in a blockchain secured database of Pickover in the vehicle sharing system of Clark/Pickover/Vincent/Hopkins with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 18 above. 

Claim 34: See the rejection of claim 1 teaching analogous limitations. Clark further teaches a method for implementing an asset sharing scheme in which the asset is mobile (Clark: ¶ 0009-0012; also see ¶ 0032, ¶ 0063-0068).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628